Citation Nr: 9907373	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.




REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The appellant served on active duty from December 1970 to 
February 1972.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in August 1993, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant was born in June 1950 and has reported that 
he completed high school and two automotive trade schools.

2. The appellant reported that he last worked in 1993 as a 
truck driver.

3. The appellant's identified disability consists of paranoid 
schizophrenia which is evaluated as 50 percent disabling.  
There are no additional disabilities for which the record 
documents confirmed diagnoses. 

4. The appellant's schizophrenia, when viewed in light of his 
age, education and occupational experience, is of such 
severity to preclude gainful employment.



CONCLUSION OF LAW

The criteria for the assignment of a permanent and total 
disability evaluation for pension purposes are met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-Connected Pension Benefits

The appellant contends that his nonservice-connected 
disability renders him unemployable.  Based upon these 
contentions and the evidence of record, the Board concludes 
that this claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991). 

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  If his combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.

An "average person" standard is employed as the basis for the 
finding of permanent and total disability.  A person shall be 
considered to be permanently and totally disabled if he is 
unemployable as a result of disability which is reasonably 
certain to continue throughout his life, or is suffering 
from:  (1) any disability sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the Department of Veterans Affairs to be of such 
a nature or extent as to justify a determination that a 
veteran suffering therefrom is permanently and totally 
disabled.  38 U.S.C.A. § 1502.  The permanent loss of the use 
of both hands, both feet, one hand and one foot, or the sight 
of both eyes, or becoming permanently helpless or bedridden 
will qualify as a permanent total disability.  38 C.F.R. 
§ 4.15.

For pension purposes, when the percentage requirements are 
met under 38 C.F.R. § 4.16, and the disabilities involved are 
of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability.  38 C.F.R. § 4.17.  To meet the 
percentage requirements of 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  In this case, the 
appellant has not met the percentage requirements of section 
4.16(a).  The appellant's only confirmed disability is 
paranoid schizophrenia which is rated at the 50 percent 
level. 

Nonetheless, when the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.  38 C.F.R. § 4.17(b).  In turn, 38 C.F.R. 
§ 3.321(b)(2) provides that where the veteran does not meet 
the percentage requirements of the Rating Schedule, but is 
unemployable by reason of his age, occupational background, 
or other related factors, a permanent and total disability 
rating on an extra-schedular basis is warranted.  

The RO has assigned the rating percentage to the appellant's 
disability shown in the recent medical records and reports.  
This evaluation is based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  In assigning the 
percentage ratings, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered, it will be rated under a closely 
related disease or injury in which the functions affected, as 
well as the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a noncompensable evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

After comparing the appellant's current symptoms to the 
rating criteria in VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, the Board finds that the current ratings 
assigned to his psychiatric disability does meet the criteria 
for the assignment of a permanent and total disability 
evaluation.  Specifically, as identified within the record 
and particularly on VA examination in October 1998, the 
psychiatric examiner concluded that the appellant's Global 
Assessment of Functioning (GAF) score was 50.  The diagnosis 
was schizophrenia with a depressive component.  

The record further documents that in January 1993, the 
appellant underwent psychological examination for purpose of 
obtaining Social Security Administration (SSA) benefits.  
Upon conclusion of the examination, the psychologist 
indicated that the appellant's psychiatric symptomatology was 
fairly well-controlled on medication.  However, it was noted 
that the appellant's mental impairment could be disguised as 
very mild from an intellectual point of view, but from an 
emotional point of view his impairment was more moderate to 
severe in nature.  It was further recommended that a guardian 
be appointed to handle his finances in view of the 
questionable nature of his emotional stability.  The record 
reflects that the appellant was subsequently awarded SSA 
benefits on the basis of his psychiatric disability. 

In May 1993, a VA psychiatric examination was conducted.  
Upon completion of the examination, the diagnosis was 
paranoid schizophrenia, under remission currently, and a GAF 
of "around" 70 was noted.

The Board notes that pursuant to the remand request in 
October 1996, efforts were undertaken to obtain SSA records 
utilized in their disability determination.  However, in 
August 1997, the SSA responded that the appellant's file 
could not be located.  

Analysis

Initially, the Board notes that while review of the 
appellant's entire medical history is necessary to properly 
evaluate the claim for pension benefits, like a claim for an 
increased disability evaluation the primary concern is the 
current level of disability identified within the record.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In this 
case, the most recent evidence of record to establish the 
appellant's current level of disability is the October 1998 
VA examination reports.  While the record as a whole has been 
carefully considered, including prior treatment reports, VA 
hospitalization reports and private psychological examination 
reports dated from 1993, in reaching the following decision 
particular emphasis has been placed upon the October 1998 VA 
psychiatric examination report.

After a careful review of the entire record, the Board 
concludes that the appellant's age, educational background, 
occupational history, viewed in light of his psychiatric 
impairment is such to render him incapable of pursuing 
gainful employment.  In this case, the appellant was born in 
June 1950, and he indicated that he completed high school and 
two trade schools.  He reported that he was last employed in 
1993 and worked driving a truck; however, he apparently lost 
his commercial drivers license, in part, due to the 
medication he is required to take for his psychiatric 
disorder.  Furthermore, while a GAF score of 70 was noted on 
VA examination in May 1993, he was previously hospitalized at 
a VA facility in November and December 1992 for psychiatric 
complaints during which it was noted that the appellant had a 
"markedly severe social and industrial impairment."  
Subsequently, in October 1998, a GAF score of 50 was noted 
which reflects the presence of an inability to keep a job due 
to the psychiatric impairment.  When viewed as a whole, and 
in the absence of evidence to the contrary, the Board finds 
that the record establishes that the appellant is incapable 
of employment based upon his psychiatric impairment coupled 
with his age, limited education and employment background.  
See 38 C.F.R. § 3.321(b)(2) (1998).  Accordingly, the 
appellant is entitled to a permanent and total disability 
evaluation for pension purposes.


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


